483 S.E.2d 927 (1997)
225 Ga. App. 478
SERPENTFOOT
v.
SALMON et al.
No. A97A1004.
Court of Appeals of Georgia.
March 13, 1997.
Certiorari Denied June 27, 1997.
Serpentfoot, pro se.
Tambra P. Colston, District Attorney, Leigh E. Patterson, Assistant District Attorney, Wade C. Hoyt III, Rome, for appellees.
McMURRAY, Presiding Judge.
Serpentfoot, a county prisoner formerly known as Anne Clay Otwell, filed a petition entitled, "Motion and Citation for Contempt," against a trial court judge and an assistant district attorney and a county attorney (defendants), seeking to have defendants charged with criminal offenses and held in contempt for treating her present name as an alias in an unrelated criminal proceeding. A different trial judge dismissed Serpentfoot's petition, pursuant to OCGA § 9-15-2(d), finding it insufficient to present any justiciable issue of law or fact. This direct appeal followed. Held:
The Prison Litigation Reform Act of 1996 provides that "[a]ppeals of all actions filed by prisoners shall be as provided in Code Section 5-6-35." OCGA § 42-12-8. The case sub judice is subject to this provision because Serpentfoot filed her "Motion and Citation for Contempt" and her notice of appeal while a county prisoner. See OCGA § 42-12-3(4). Since Serpentfoot has not followed the discretionary appeal procedure provided in OCGA § 5-6-35, we have no jurisdiction to consider this appeal. Botts v. Givens, 223 Ga.App. 139, 476 S.E.2d 816; Boyle v. State of Ga., 190 Ga.App. 734, 380 S.E.2d 57. Accordingly, we must dismiss Serpentfoot's appeal.
Appeal dismissed.
BEASLEY and SMITH, JJ., concur.